DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 05/21/2020, and Request for Continued Examination filed on 12/10/2021.
Claims 1, 13, and 24 are amended.
Claims 6, 18, and 29 are cancelled.
Claims 1-5, 7-17, 19-28 and 30 are currently pending and have been allowed. 

Information Disclosure Statement 
Information Disclosure Statement received 12/10/2021 has been reviewed and considered.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/10/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
SYSTEM, METHOD, AND COMPUTER-READABLE STORAGE MEDIUM FOR INTERACTIVE KIOSKS

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The following references have been identified as the most relevant prior art to the claimed invention: Blatstein (US 2017/0337531 A1 [previously recited]); Kohli (US 2017/0337531 A1 [previously recited]); and Natale et al. (US 2014/0270400 A1 [previously recited]).
	Blatstein is directed to system and method for ordering items from a limited hold venue, e.g., an airport gate hold area, for delivery to the holding venue, using a kiosk in communication, via a network, with a transaction server.  Blatstein does not disclose receiving user input through a microphone, a boarding card presented to the interactive kiosk, or providing instructions to the passenger for physical retrieval of at least one product within the departure location, the instructions comprising a map displaying a route for the user through the departure location.
	Kohli discloses a system and method for enabling a passenger on an airline flight to engage in an online shopping transaction with a merchant that has a retail store location at the airport to which the airline flight is bound. Kohli does not disclose the boarding card data is provided from a boarding card database.

	As decided in the PTAB decision on 11/26/2021, one of ordinary skill in the art would not have had both an apparent reason to modify the prior art, Blatstein (US 2017/0337531 A1) and Kohli (US 2017/0337531 A1), and predictability or a reasonable expectation of success in doing so, to arrive at the claimed invention, as recited in independent claims 1, 13, and 24.
	After the PTAB decision there are no further rejections of the claims on the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (PR Newswire) describes a Pharmabox Kiosk located anywhere that people may need to pick up medicines, personal items, or beauty products.  These locations could include an airport.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625              

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625